997 So.2d 423 (2008)
Latoya Denise MUNN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-3464.
District Court of Appeal of Florida, First District.
August 29, 2008.
Latoya Denise Munn, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of habeas corpus is denied, without prejudice to the court's consideration of the issues in petitioner's pending direct appeal in case number 1D08-2502.
BARFIELD, WOLF, and PADOVANO, JJ., concur.